Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the phrase "can include" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner recommends amending the claim to recite --including--.

Regarding claim 18, the claim is rejected due to its dependence on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Reuel (US 2014/0234856 A1).

	Regarding claim 1, Reuel discloses a sensor (abstract: "sensor for detecting an analyte can include a photoluminescent nanostructure embedded in a sensor hydrogel. The sensor hydrogel can be supported by a substrate hydrogel") comprising: a housing including a chamber (para [0109]: "substrate chips (8 chamber Lab-Tek by Nunc)"), a light port (sheet 3 fig. 1C; para [0090]: "excited by a 650 nm laser, and assayed on an inverted microscope with a 20x objective (FIG. 1C). The emission was collected on a 2D lnGaAs array (Princeton Instruments)") and a sample contact port (para [0085]: "A 

Regarding claim 2, Reuel discloses the sensor of claim 1, wherein the nanostructure is supported in or on a first hydrogel, in or on a solid, or in a liquid within the chamber (para [0005]: "a sensor hydrogel arranged on the substrate hydrogel, a photoluminescent nanostructure embedded in the sensor hydrogel").

	Regarding claim 3, Reuel discloses the sensor of claim 1, wherein the nanostructure is supported on the first hydrogel (para [0005]: "a photoluminescent nanostructure embedded in the sensor hydrogel").

	Regarding claim 4, Reuel discloses the sensor of claim 1, further comprising a second hydrogel between the first hydrogel and the sample contact port (para. [0005]).

	Regarding claim 5, Reuel discloses the sensor of claim 4, wherein the second hydrogel has a predetermined thickness (para. [0089]: "The design includes a substrate gel 1 mm thick").

	Regarding claim 6, Reuel discloses the sensor of claim 1, wherein the first hydrogel is a polymeric hydrogel (para. [0037]).

	Regarding claim 8, Reuel discloses the sensor of claim 1, wherein the nanostructure includes a linker associated with the nanostructure, wherein the linker is configured to interact with a capture protein (para. [0006], [0050]).

Regarding claim 9, Reuel discloses the sensor of claim 1, wherein the nanostructure is a photoluminescent carbon nanotube.

	Regarding claim 10, Reuel discloses the sensor of claim 8, wherein the linker includes a polymer (para. [0006]).

	Regarding claim 11, Reuel discloses the sensor of claim 10, wherein the polymer includes a polypeptide, a polynucleotide or a polysaccharide (para. [0006]).

	Regarding claim 12, Reuel discloses the sensor of claim 11, wherein the polysaccharide is chitosan (para. [0006]).

	Regarding claim 16, Reuel discloses a method for detecting a protein aggregate comprising: providing the sensor of claim 1; exposing the sensor to a sample; monitoring a property of the composition; and determining the presence of protein aggregate in the sample based on the monitored property (para. [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel as applied to claim 4 above, and further in view of Williams (US 20050069572 A1)

	Regarding claim 7, Reuel discloses the sensor of claim 4, but does not expressly disclose the second hydrogel is the same material as the first hydrogel.
Williams discloses a second hydrogel is the same material as a first hydrogel (para. [0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Reuel in view of the teachings of Williams so that the second hydrogel is the same material as the first hydrogel, since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
	One would have been motivated to use the same material to simplify production as compared to using different materials.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel as applied to claim 1 above, and further in view of Smalley (US 2006/0231399 A1).

Regarding claims 13-15, Reuel discloses the sensor of claim 1, but does not expressly disclose the light port is configured to attach to a fiber optic, wherein the fiber optic includes an excitation fiber configured to provide an excitation wavelength to the nanostructure, wherein the fiber optic includes a detection fiber configured to detect an emission wavelength from the nanostructure.
Smalley discloses a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength (para. [0152]: "The sensor comprises a fiber optic probe that irradiates 661-nm light and a surface of single-wall carbon nanotubes on the end of the probe ... The 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Reuel in view of the teachings of Smalley so that the light port is configured to attach to a fiber optic, wherein the fiber optic includes an excitation fiber configured to provide an excitation wavelength to the nanostructure, wherein the fiber optic includes a detection fiber configured to detect an emission wavelength from the nanostructure.
One would have been motivated to do so to gain an advantage suggested by Smalley of providing convenient control means for the excitation and emission light described by Reuel in para. [0090]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel in view of Smalley.

	Regarding claim 17, as best understood, Reuel discloses a sensor device (abstract) including a housing including a chamber (para. [0109]), a light port (sheet 3 fig. 1C; para. [0090]) and a sample contact port (para. [0085]).
	Reuel does not expressly disclose a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength.
Smalley discloses a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength (para. [0152]: "The sensor comprises a fiber optic probe that irradiates 661-nm light and a surface of single-wall carbon nanotubes on the end of the probe ... The excitation light induces fluorescence of the nanotube tip ... The light travels up the shaft through a separate fiber optic to a near-lR (infrared) spectrometer that analyzes the collected light").
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Reuel in view of the teachings of Smalley to include a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength.
One would have been motivated to do so to gain an advantage suggested by Smalley of providing convenient control means for the excitation and emission light described by Reuel in para. [0090]).

Regarding claim 18, as best understood, Reuel modified teaches the sensor device of claim 17, wherein the chamber is configured to contain a sensor composition (para. [0017]: "FIG. 1C illustrates a system for detecting an analyte. Hydrogel-based sensors were cast in wells").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884